           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

JUSTIN TROUTT                                               PLAINTIFF

v.                       No. 3:19-cv-316-DPM

LOWEN KATE, Officer, Greene
County Detention Center                                  DEFENDANT

                                ORDER
     I note this new case and a possible recusal issue. When I practiced
law, my firm and I represented members of the John W. Troutt Jr.
family and The Jonesboro Sun for many years. If plaintiff Justin Troutt is
related to this family, then my impartiality could reasonably be
questioned. 28 U.S.C. § 455(a). The Court would appreciate plaintiff
filing a notice by 18 November 2019 about whether he is related to my
former clients.
     So Ordered.



                                  D .P. Marshall (r.
                                  United States District Judge
